Citation Nr: 1820509	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Fritzie E. Vammen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, the Board remanded the claims for the Veteran to be scheduled for a hearing.  He thereafter testified before the undersigned Veterans Law Judge in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined by VA in relation to this claim in December 2012.  While the Veteran submitted a completed Disability Benefits Questionnaire (DBQ) in July 2016, it was completed by a licensed clinical social worker, and the report contains no supervisory signature.  Pursuant to VA policy, a licensed clinical social worker can complete an increased evaluation examination report "under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist."  See M21-1, Part III.iv.3.D.2.i.  As the 2016 examination report does not comply with VA policy, it is inadequate.  Moreover, as the Veteran has testified as to symptomatology reflecting a potential worsening of his disability since the most recent adequate examination from 2012, and an updated examination is needed on remand.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any outstanding VA and relevant private treatment records.

2. Then schedule the Veteran for a VA examination to assess the current severity of his PTSD.  All indicated studies and tests should be performed and all findings reported in detail.  The examiner should comment on any occupational impairment caused by PTSD.

3. Then, after taking any additional development deemed necessary, readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

